The general rule in regard to parties in equity suits was stated in Burrill v. Garst, 19 R.I. 38. See *Page 489 
also D'Wolf v. D'Wolf, 4 R.I. 450; Quidnick Co. v.Chafee, 13 R.I. 367, 396. A distinction is made in Burrill v.Garst between necessary and interested parties. We think that the cestuis que trust in this case are interested parties, for the reason that the estate which is sought to be charged is their estate as beneficiaries in the hands of the trustees. Their interest is direct, and not simply consequential or remote. Therefore, under Gen. Laws, cap. 240, § 16, they have the right to come in as parties. The plain intent of the statute is to admit persons who are not necessary parties, since otherwise it could have no effect because necessary parties must always be parties to the suit.
The motion to admit is granted.